     Case 2:19-cv-00429-KJM-JDP Document 46 Filed 06/14/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT

 8                            EASTERN DISTRICT OF CALIFORNIA

 9                                SACRAMENTO DIVISION

10   TINA TENNYSON,                         Case No.: 2:19-cv-00429-KJM-JDP
     DOMINIC HAYNES-TENNYSON, and
11   DEVON TENNYSON,                        JOINT STIPULATION AND ORDER TO
                                            CONTINUE DISCOVERY DEADLINES
12              Plaintiffs,
                                            ECF No. 45
13   vs.

14   COUNTY OF SACRAMENTO,
     SACRAMENTO COUNTY SHERIFF’S
15   DEPARTMENT, CHAD CAMPBELL,
     JOSE LEMUS, NATHAN BURNETTE,
16   SCOTT PUFFER, PAUL PFEIFER,
     MICHAEL FRENCH, WILLIAM GRIGGS,
17   and BRANT SANTIN,

18              Defendants.

19

20
21

22

23

24

25

26
27

28


                                           -1-
     Case 2:19-cv-00429-KJM-JDP Document 46 Filed 06/14/21 Page 2 of 5


 1          Plaintiffs TINA TENNYSON, DOMINIC HAYNES-TENNYSON, and DEVON

 2   TENNYSON (“Plaintiffs”) and Defendants COUNTY OF SACRAMENTO, SACRAMENTO

 3   COUNTY SHERIFF’S DEPARTMENT, CHAD CAMPBELL, JOSE LEMUS, NATHAN

 4   BURNETTE, SCOTT PUFFER, PAUL PFEIFER, MICHAEL FRENCH, WILLIAM GRIGGS,
     BRANT SANTIN, (collectively “Defendants”), by and through their (“Parties’”) counsel of record,
 5
     hereby stipulate and request that the Court continue discovery and pretrial deadlines in this matter.
 6
     Good cause exists for the requested continuance pursuant to Federal Rules of Civil Procedure Rule
 7
     16(d) based upon the following:
 8
            1.      On September 23, 2019, the Court issued an initial Pretrial Scheduling Order, which
 9
     did not set a trial date. [Docket No. 21]
10
            2.      Since the Scheduling Order was issued, the COVID-19 virus pandemic spread,
11
     prompting statewide shutdowns.
12
            3.      Due to the pandemic and complications arising therefrom which severely impacted
13
     offices and operating services, impeding Parties’ ability to effectively perform discovery and
14
     complete investigation causing delays in completing discovery, as well as the filing of amended
15
     pleadings and extended time periods for orders on motions to dismiss to be adjudicated due to court
16
     congestion, the Pre-Trial Scheduling Order has been twice modified [Docket No. 23, and 28].
17
            4.      On May 10, 2021, Counsel for Defendants issued a notice of the taking of deposition
18
     of Plaintiff Tina Tennyson to occur on May 25, 2021. However, before the deposition could be
19
     taken, Tina Tennyson was rushed to the hospital due to health issues. Whether she will be in a
20
     condition to have her deposition completed in the immediate future is an unknown.
21
            5.      The depositions of eight defendants are currently scheduled between June 17, 2021
22
     and June 22, 2021.
23
            6.      Based on the uncertainty of Tina Tennyson’s current health condition, the Parties
24
     agree that additional time is needed to complete non-expert discovery, including the taking of Tina
25
     Tennyson’s deposition. The Parties agree that the requested continuance is in the best interests of
26
     all Parties and will not unduly prejudice any Party.
27
            7.      Furthermore, on May 26, 2021, the Court signed the order granting Defendants
28


                                                     -2-
     Case 2:19-cv-00429-KJM-JDP Document 46 Filed 06/14/21 Page 3 of 5


 1   COUNTY OF SACRAMENTO, and SACRAMENTO COUNTY SHERIFF’S DEPARTMENT’s

 2   Motion to Dismiss in Part and denying in part. Plaintiffs were granted leave to file a Third Amended

 3   Complaint within twenty-one days of the date of the order. [Docket No. 44].

 4          8.      The Parties agree and request that this Court extend non-expert discovery cutoff for

 5   two months. The Parties believe this additional time is necessary given the continued uncertainty

 6   regarding Ms. Tina Tennyson’s health, and the Court’s Order granting Plaintiffs leave to file a

 7   Third Amended Complaint [Docket No. 44]

 8          9.      The Parties, through their respective undersigned counsel, agree and hereby do

 9   stipulate to respectfully request that the Court modify the previously modified scheduling order to

10   extend the discovery cutoff from June 30, 2021, to August 30, 2021. The Parties do not believe that

11   any other pretrial deadline will need to be modified by this two-month extension.

12

13   Dated: June 11, 2021                                 CUTTER LAW P.C.

14

15                                                By: /s/ John R. Parker, Jr. (as authorized 6/10/21)
                                                          John R. Parker, Jr.
16
                                                          John R. Parker, Jr., SBN 257761
17                                                        CUTTER LAW P.C.
                                                          401 Watt Avenue
18                                                        Sacramento, CA 95864
                                                          Telephone:    (916) 290-9400
19                                                        Facsimile:    (916) 588-9330
                                                          Email:        jparker@cutterlaw.com
20
21                                                        Arash S. Khosrowshahi (State Bar No.:
                                                          293246)
22                                                        LIBERTY MAN LAW
                                                          1010 F Street, Suite 300
23                                                        Sacramento, California 95814
                                                          Telephone:     (916) 573-0469
24                                                        Facsimile:     (866) 700-0787
                                                          E-Mail:        libertymanlaw@gmail.com
25

26                                                        Attorneys for Plaintiffs
                                                          TINA TENNYSON,
27                                                        DOMINIC HAYNES-TENNYSON, and
                                                          DEVON TENNYSON
28


                                                    -3-
     Case 2:19-cv-00429-KJM-JDP Document 46 Filed 06/14/21 Page 4 of 5


 1   Dated: June 11, 2021                      PORTER SCOTT
                                               A PROFESSIONAL CORPORATION
 2

 3
                                       By:     /s/John R. Whitefleet
 4                                             John R. Whitefleet
                                               Carl L. Fessenden
 5                                             John R. Whitefleet
                                               Kavan J. Jeppson
 6                                             PORTER | SCOTT
                                               350 University Avenue, Suite 200
 7                                             Sacramento, CA 95825
                                               Ph.: (916) 929-1481
 8                                             Fx.: (916) 927-3706
                                               Email: cfessenden@porterscott.com
 9                                             Email: jwhitefleet@porterscott.com
                                               Email: kjeppson@porterscott.com
10
                                               Attorneys for Defendants COUNTY OF
11                                             SACRAMENTO, SACRAMENTO
                                               COUNTY SHERIFF’S DEPARATMENT,
12                                             CHAD CAMPBELL, JOSE LEMUS,
                                               NATHAN BURNETTE, SCOTT PUFFER,
13
                                               PAUL PFEIFER, MICHAEL FRENCH,
14                                             WILLIAM GRIGGS and BRANT SANTIN

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                         -4-
     Case 2:19-cv-00429-KJM-JDP Document 46 Filed 06/14/21 Page 5 of 5


 1                                                ORDER

 2            Good cause having been shown, based on the foregoing Stipulation by the Parties, the

 3   court hereby orders as follows:

 4      1. Parties’ prior Joint Stipulation and Order to continue discovery shall be amended as

 5            follows:

 6
      Event                                      Schedule               New Schedule
 7
      Discovery cutoff                           June 30, 2021          August 30, 2021
 8

 9
     IT IS SO ORDERED.
10

11
     Dated:      June 11, 2021
12                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                    -5-
